SEAMAN, Circuit Judge
(dissenting in No. 1,461; concurring in No. 1,473). The judgment against the Wabash Railroad Company can be upheld only on this proposition: Although the foreign car m question was moved on its line of railroad within the state of Illinois, for a movement commencing and ending in such state, in no sense connected with interstate traffic or with the operation of a train therein, it is nevertheless subject to the penal provisions of the safety appliance acts for moving such car, because (a) the company engages as well in interstate commerce over such line, and (b) the foreign car so moved is one “regularly used in the movement of interstate traffic.” Raying out of view the want of an averment charging notice to the company of such prior service of this car, I am of opinion that the provision so interpreted exceeds the power vested in the general government under the Constitution. It is well and rightly settled, in conformity with one of the fundamental objects sought in the permanent union of states and people as a nation, that the commerce clause granted supreme national power to regulate and control interstate commerce and all instrumentalities engaged therein while so employed. All legislative powers, however, were theretofore inherent in the state; and with the adoption of the Constitution the powers surrendered to the general government were such only as that instrument conferred upon it — either expressly granted or necessarily im*11plied in the terms — while the great residuum of legislative authority remained unimpaired in the state. This grant of national authority over interstate commerce was not exercised by the Congress over the great field of traffic by railroads for many years, and each state was thus left free to legislate for all regulation thereof within its borders. With the extension of railroads and interstate traffic throughout the country, however, national control became needful and congressional enactments have well attained that object. In so far as such legislation deals with that subject-matter, as above stated, it becomes paramount, and I believe state enactments are without force for interference, directly or indirectly, with subject-matter included therein; but regulation of intrastate traffic and movements, not connected with an operation which is of the interstate class, remains entirely within the state power and control. No clash of authority can arise when these jurisdictional boundaries are strictly observed by nation and state.
The Wabash Company, operating its lines for both classes of traffic — in the one instance an interstate movement and the other exclusively intrastate — must be governed by one or the other authority according to the nature of the operation. Its duality of obligation is not conflicting, but separable. For the movement of a car for a purpose of intrastate traffic alone, it must observe the state requirements — which include those at common law — and when the car is moved for a purpose of interstate traffic, the operation becomes subject to congressional regulation. While the carrier and all instru-mentalities of commerce are subject to such regulation for all operations involved in interstate traffic, neither the carrier nor the car in question, is subject per se to regulation otherwise by Congress. I cannot concur in the view that a railroad, built and operated exclusively under the authority of the state, becomes a national highway when it crosses the state boundary under like authority, in the sense of complete national control over its operations as well in traffic not passing such boundary.
I am constrained, therefore, to dissent from affirmance of the judgment against the plaintiff in error, Wabash Company.
In reference to the safety appliance acts, I am impressed with no doubt of the validity of these enactments, exclusive of the amendment of 1903, when interpreted in conformity with the foregoing view, as their terms authorize and the opinion of this court concedes to be within their literal definition. I believe the amendment of 1903 furnishes the only ground for the contention of liability, and that so interpreted the amendatory provision is unconstitutional.
The judgment against the Elgin, Joliet & Eastern Railway Company is not within the above-stated objections, and I concur in the conclusion for affirmance thereof.